 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   AMANDA SCHAPEL, CSBN 271295
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8983
 7          Facsimile: (415) 744-0134
            E-mail: Amanda.Schapel@ssa.gov
 8
 9   Attorneys for Defendant

10                                     UNITED STATES DISTRICT COURT

11                                    EASTERN DISTRICT OF CALIFORNIA

12                                           FRESNO DIVISION

13
                                                    ) Case No.: 1:18-cv-01221-GSA
14   STEVEN SNOE,                                   )
                                                    ) STIPULATION AND ORDER FOR
15                     Plaintiff,                   ) EXTENSION OF TIME
                                                    )
16        vs.                                       )
     ANDREW SAUL,1                                  )
17   Commissioner of Social Security,               )
                                                    )
18                                                  )
                       Defendant.                   )
19                                                  )

20
21            IT IS HEREBY STIPULATED, by and between the parties through their respective

22   counsel of record, with the Court’s approval, that Defendant shall have a 30-day extension of

23   time, from June 17, 2019 to July 17, 2019, to respond to Plaintiff’s Opening Brief. All other

24   dates in the Court’s Scheduling Order shall be extended accordingly.

25
26
     1
27    Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42
28   USC 405(g) (action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).

     Stipulation; 1:18-cv-01221-GSA                  1
 1            This is Defendant’s first request for an extension of time, and no party has requested any
 2   prior extensions in this case. See ECF No. 5 ¶ 12 (“The court will allow a single thirty (30) day
 3   extension of any part of this scheduling order by stipulation of the parties.”). Defendant
 4   respectfully submits that good cause exists for the requested extension because Defendant’s
 5   counsel requires additional time to evaluate the issues raised in Plaintiff’s Brief, determine if
 6   options exist for settlement, and to prepare Defendant’s response to Plaintiff’s Brief if settlement
 7   is not possible. Plaintiff does not oppose Defendant’s request for an extension of time.
 8
                                                    Respectfully submitted,
 9
     Dated: June 17, 2019                           /s/ Markus R. Urstoeger*_______
10                                                  (*As authorized via email on 6/17/2019)
                                                    MARKUS R. URSTOEGER
11                                                  Rockwell, Kelly & Duarte LLP
12
                                                    Attorney for Plaintiff
13
14   Dated: June 17, 2019                           McGREGOR W. SCOTT
15                                                  United States Attorney
                                                    DEBORAH LEE STACHEL
16                                                  Regional Chief Counsel, Region IX
                                                    Social Security Administration
17
18                                          By:     /s/ Amanda Schapel _____
                                                    AMANDA SCHAPEL
19                                                  Special Assistant U.S. Attorney
20                                                  Attorneys for Defendant

21
22   IT IS SO ORDERED.
23
         Dated:       June 17, 2019                          /s/ Gary S. Austin
24                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28


     Stipulation; 1:18-cv-01221-GSA                    2
